DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, prior art (Ioffe and Puri) fails  to teach or suggest:  inputting a first electromagnetic pump drive having a first pump phase to a first three- wave mixing Josephson device; inputting a second electromagnetic pump drive having a second pump phase to a second three-wave mixing Josephson device, the first pump phase and the second pump phase being shifted relative to each other by approximately 90 deg. (pi/2), and an input of the second three- wave mixing Josephson device being coupled to an output of the first three-wave mixing Josephson device; inputting a first electromagnetic wave to the first three-wave mixing Josephson device to output a second electromagnetic wave after passing through the second three-wave mixing Josephson device, or inputting the first electromagnetic wave to the second three wave mixing Josephson device to output a third electromagnetic wave after passing through the first three- wave mixing Josephson device; and detecting a parity of an orientation of a first magnetic field applied by a first magnetic source to the first three-wave mixing device and a second magnetic field applied by a second magnetic source to the second three-wave mixing device based on a first phase of the first electromagnetic wave, a second phase of the second electromagnetic wave, a third phase of the third electromagnetic wave, a first pump 
As to claim 10, prior art (Ioffe and Puri) fails  to teach or suggest: a first electromagnetic pump drive to a first three-wave mixing Josephson device via a first 90 deg. hybrid; inputting a second electromagnetic pump drive to a second three-wave mixing Josephson device through the first 90 deg. hybrid, an input of the second three-wave mixing Josephson device being coupled to an output of the first three-wave mixing Josephson device; inputting a first electromagnetic wave via a second 90 deg. hybrid connected to the first three-wave mixing Josephson device to output a second electromagnetic wave through the second three-wave mixing Josephson device; transmitting a third electromagnetic wave via the second 90 deg. hybrid to a third 90 deg. hybrid connected to the second three-wave mixing Josephson device; detecting a parity of a first magnet field applied by a first magnetic source to the first three-wave mixing device and a second magnetic field applied by a second magnetic source to the second three-wave mixing device based on constructive wave interference or destructive wave interference of the second electromagnetic wave and the third electromagnetic wave after passing through the third 90 deg. hybrid at the output of the third 90 deg. hybrid.
As to claim 20, prior art (Ioffe and Puri) fails  to teach or suggest:
 a plurality of three-wave mixing Josephson devices being disposed in a vicinity of the plurality of capacitively shunted flux qubits, each of the plurality of capacitively shunted flux 28 IBM ref. P201909555US01 Venable ref. 13643-515028qubits is inductively coupled to a corresponding one of the plurality of three-wave mixing Josephson devices, wherein in operation the circulating current generates a magnetic flux bias through the corresponding one of the plurality of three-wave mixing Josephson devices to bias the plurality of three-wave mixing Josephson devices, wherein a parity of the qubit states is determined based (sic configured to) on the magnetic flux bias generated through the corresponding one of the plurality of three-wave mixing Josephson devices and based on a measured transmitted electromagnetic wave through each of the plurality of three-wave mixing Josephson devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896